              Case 2:21-cv-00829-GJP Document 1 Filed 02/24/21 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SALLY SLOCUM                                          :
224 Gravel Pike                                       :
Collegeville, PA 19426                                :
                                                      :        CIVIL ACTION
                  Plaintiff,                          :
         v.                                           :        No.:
                                                      :
THE HOME DEPOT U.S.A., INC.                           :
d/b/a THE HOME DEPOT                                  :
2455 Paces Ferry Road, NW                             :        JURY TRIAL DEMANDED
Atlanta, GA 30339                                     :
                                                      :
                  Defendant.                          :
                                                      :

                                      CIVIL ACTION COMPLAINT

         Plaintiff, Sally Slocum (hereinafter referred to as “Plaintiff”), by and through her

undersigned counsel, hereby avers as follows:

                                              INTRODUCTION

         1.       Plaintiff has initiated this action to redress violations by The Home Depot U.S.A.,

Inc. d/b/a The Home Depot (hereinafter “Defendant”) of the Americans with Disabilities Act, as

amended (“ADA” - 42 USC §§ 12101 et. seq.) and the Pennsylvania Human Relations Act

(“PHRA”).1 As a direct consequence of Defendant’s unlawful actions, Plaintiff seeks damages as

set forth herein.

                                      JURISDICTION AND VENUE

         2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks


1
 Plaintiff’s claims under the PHRA are referenced herein for notice purposes. She is required to wait 1 full year
before initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file her lawsuit in advance
of same because of the date of issuance of her federal right-to-sue-letter under the ADA. Plaintiff’s PHRA claims
however will mirror identically her federal claims under the ADA.
             Case 2:21-cv-00829-GJP Document 1 Filed 02/24/21 Page 2 of 11



redress for violations of federal laws. There lies supplemental jurisdiction over Plaintiff's state-

law claims because they arise out of the same common nucleus of operative facts as Plaintiff’s

federal claims asserted herein.

        3.       This Court may properly maintain personal jurisdiction over Defendant because its

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendant to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because Defendant is deemed to reside where it is subjected to personal jurisdiction, rendering

Defendant a resident of the Eastern District of Pennsylvania.

        5.       Plaintiff filed a Charge of discrimination and retaliation with the Equal

Employment Opportunity Commission (“EEOC”) and also dual-filed said charge with the

Pennsylvania Human Relations Commission (“PHRC”). Plaintiff has properly exhausted her

administrative proceedings before initiating this action by timely filing and dual-filing his Charge

with the EEOC and PHRC, and by filing the instant lawsuit within 90 days of receiving a right-to-

sue letter from the EEOC.

                                               PARTIES

        6.       The foregoing paragraphs are incorporated herein their entirety as if set forth in full.

        7.       Plaintiff is an adult who resides at the above-captioned address.

        8.       The Home Depot U.S.A., Inc. d/b/a The Home Depot is a home improvement

retailer with retail locations in several states throughout the United States (including in

Pennsylvania), with headquarters located at the address in the above-caption. Plaintiff was hired



                                                    2
             Case 2:21-cv-00829-GJP Document 1 Filed 02/24/21 Page 3 of 11



through and worked out of The Home Depot retail location at 600 Trooper Road, Norristown,

Pennsylvania.

        9.       At all times relevant herein, Defendant acted through its agents, servants and

employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.

                                   FACTUAL BACKGROUND

        10.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        11.      Plaintiff was employed with Defendant for approximately 3 years as a

Merchandising Executive Team (“MET”) Associate, working out of Defendant’s Norristown,

Pennsylvania retail location, from in or about 2017 until her unlawful termination (discussed

further infra) on or about July 22, 2020.

        12.      Plaintiff was initially primarily supervised by Supervisor, Eric Phelps (hereinafter

“Phelps”) until she began to report to Store MET Supervisor, Megan Heller (hereinafter “Heller”)

in or about 2019.      Plaintiff was also generally supervised by District Manager, Tabia Brown

(hereinafter “Brown”), until Brown’s departure in June of 2020, after which Plaintiff was

supervised by District Manager, James LaFreeda (hereinafter “LaFreeda”).

        13.      Throughout her employment with Defendant, Plaintiff was a hard-working

employee who performed her job well.

        14.      Plaintiff has and continues to suffer from alcohol dependency (a disability under

the ADA), and other complications.

        15.      Defendant’s management, including but not limited to Phelps, Heller, and Brown,

were aware of Plaintiff’s aforesaid disability.



                                                   3
          Case 2:21-cv-00829-GJP Document 1 Filed 02/24/21 Page 4 of 11



       16.     Despite her aforesaid health conditions, Plaintiff was able to perform the duties of

her job well with Defendant; however, Plaintiff did require reasonable accommodations while

employed with Defendant (discussed further infra).

       17.     For example, from in or about mid-2018, Plaintiff took an approved several-month

leave of absence to care for and treat her alcohol dependency (a reasonable accommodation under

the ADA).

       18.     Following Plaintiff’s return from medical leave, she informed Defendant’s

management that she required the reasonable accommodation of 1 hour off on Tuesdays to attend

counseling sessions for her disabilities.

       19.     While Defendant did provide Plaintiff with time off for counseling sessions for her

disabilities, Defendant’s management subjected Plaintiff to hostility and animosity whenever she

utilized this accommodation.

       20.     Thereafter, in or about June of 2019, Plaintiff commenced another approved

medical leave of absence until in or about October of 2019 for an out of work foot injury (resulting

in several broken toes).

       21.     Following Plaintiff’s return from medical leave, she immediately began to be

subjected to harassment, humiliation, and hostility by several newly hired employees who

tauntingly stated to Plaintiff, “we were told you go to your car at lunch and drink.” Plaintiff was

shocked as clearly Defendant’s management had been disparagingly and discriminatorily

discussing her personal health information and disabilities to store employees, while she had been

on medical leave.

       22.     From that moment on, the aforementioned newly hired employees (see Paragraph

21, supra) began to harass and prevent Plaintiff from performing her job duties. By way of

example, but not intended to be an exhaustive list, the newly hired employees:

                                                 4
         Case 2:21-cv-00829-GJP Document 1 Filed 02/24/21 Page 5 of 11



             a. Began to rearrange or rip off tags that Plaintiff had placed on merchandise while

                 working;

             b. Intentionally physically bumped or walked into Plaintiff on several occasions;

             c. Took Plaintiff’s work-provided tools so that she was forced to buy her own set of

                 tools;

             d. Continued to make disparaging comments about Plaintiff’s disability (alcohol

                 dependency); and

             e. When Plaintiff implored the employees to stop walking into her, she was threatened

                 and told “don’t make me beat you.”

       23.       Plaintiff complained of the aforesaid hostility and animosity to multiple levels of

management, including but not limited to Brown, Heller, Human Resources (“HR”)

Representative, Stacey Mastrocola (hereinafter “Mastrocola”), and even contacted Defendant’s

Awareness Hotline. Specifically, Plaintiff informed Brown that the comment about her drinking

in her car at lunch (which Plaintiff never did), was disrespectful and discriminatory, and she

believed she was being treated unfairly because of her disabilities and for requesting/taking

medical leave.

       24.       However, instead of investigating or addressing Plaintiff’s concerns of disability

discrimination and retaliation, Defendant’s management called Plaintiff a “liar,” stripped her of

several of her job duties, told her to “suck it up,” and also stated “are you sure you are not

imagining things” – which Plaintiff believes is a direct reference to her disability (alcohol

dependency) and Defendant’s perception that it must affect her memory.

       25.       On a separate occasion, Plaintiff informed Phelps that she had bruised her back

while standing on a chair at home to change a track lighting bulb. Phelps responded “you can’t



                                                  5
          Case 2:21-cv-00829-GJP Document 1 Filed 02/24/21 Page 6 of 11



blame it on a wobbly chair, you lost your balance because you are unsteady because of your past”

– another transparently derogatory reference to Plaintiff’s disability.

        26.    On or about July 22, 2020, shortly after Plaintiff’s most recent complaints of

harassment and disparate treatment because of her disabilities and requests for accommodations,

she was abruptly terminated for allegedly treating co-workers in an abusive, threatening, and

disrespectful manner.

        27.    Defendant’s purported reason for Plaintiff’s termination – subjecting others to a

hostile work environment – is complete pretextual, false, and utterly laughable because Plaintiff

was the one who had been threatened, treated disrespectfully, and had complained multiple

times of same. Plaintiff never threatened or abused any of her co-workers, and never had any

problems at work until she informed Defendant of her disabilities and requested/utilized medical

leave to treat same.

        28.    Plaintiff believes and therefore avers that she was terminated because of (1) her

known and/or perceived disabilities; (2) her record of impairment; (3) her requested

accommodations (which constitutes illegal retaliation); and (4) in retaliation for her complaints of

disability discrimination.

                                         COUNT I
           Violations of the Americans with Disabilities Act, as Amended (“ADA”)
           ([1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation;
                              and [3] Hostile Work Environment)

        29.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        30.    Plaintiff suffered from qualifying health conditions under the ADA (as amended),

which (at times) affected her ability to perform some daily life activities.




                                                  6
          Case 2:21-cv-00829-GJP Document 1 Filed 02/24/21 Page 7 of 11



       31.     Despite Plaintiff’s aforementioned health conditions and limitations, she was still

able to perform the duties of her job well with Defendant; however, Plaintiff did require reasonable

medical accommodations at times.

       32.     Plaintiff requested reasonable accommodations from Defendant in the form of a

medical leave of absence to care for and treat her aforesaid health conditions as well as limited

time off for counseling sessions for her disabilities.

       33.     During Plaintiff’s employment with Defendant, she was subjected to discrimination

and a hostile work environment through disparate treatment, pretextual admonishment, and

demeaning and/or derogatory treatment because of her disabilities and requests for

accommodations.

       34.     Plaintiff complained to Defendant’s management on several occasions that she

believed the negative treatment she was receiving constituted disability discrimination and

retaliation for her requests for accommodations.

       35.     Plaintiff was terminated from her employment with Defendant in close proximity

to her complaints of disability discrimination and retaliation.

       36.     Plaintiff believes and therefore avers that she was subjected to a hostile work

environment and terminated by Defendant due to (1) her known and/or perceived disabilities; (2)

her record of impairment; (3) her requested accommodations (which constitutes illegal retaliation);

and (4) in retaliation for her complaints of disability discrimination.

       37.     These actions as aforesaid constitute violations of the ADA.

       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendant is to promulgate and adhere to a policy prohibiting discrimination and

retaliation in the future against any employee(s);



                                                   7
            Case 2:21-cv-00829-GJP Document 1 Filed 02/24/21 Page 8 of 11



       B.       Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement and seniority;

       C.       Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendant for its willful,

deliberate, malicious and outrageous conduct and to deter Defendant or other employers from

engaging in such misconduct in the future;

       D.       Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

       E.       Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

       F.       Plaintiffs shall be permitted to have a trial by jury as requested in the caption of this

Complaint.



                                                        Respectfully submitted,

                                                        KARPF, KARPF & CERUTTI, P.C.

                                                By:     _______________________________
                                                        Ari R. Karpf, Esq.
                                                        3331 Street Rd.
                                                        Two Greenwood Square, Suite 128
                                                        Bensalem, PA 19020
                                                        (215) 639-0801
Dated: February 24, 2021




                                                   8
           Case 2:21-cv-00829-GJP Document 1 Filed 02/24/21 Page 9 of 11




               =============p~ääó=päçÅìã


qÜÉ=eçãÉ=aÉéçí=rKpK^KI=fåÅK=ÇLÄL~=qÜÉ=eçãÉ=aÉéçí




         OLOQLOMON
                             Case 2:21-cv-00829-GJP
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT   02/24/21 Page 10 of 11
                                                                       COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                        OOQ=dê~îÉä=máâÉI=`çääÉÖÉîáääÉI=m^=NVQOS
Address of Plaintiff: ______________________________________________________________________________________________
                       OQRR=m~ÅÉë=cÉêêó=oç~ÇI=ktI=^íä~åí~I=d^=PMPPV
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
         OLOQLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


                OLOQLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:21-cv-00829-GJP Document 1 Filed 02/24/21 Page 11 of 11
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                             qeb=eljb=abmlq=rKpK^KI=fk`K=aL_L^=qeb=eljb=abmlq
pil`rjI=p^iiv
    (b) County of Residence of First Listed Plaintiff                   jçåíÖçãÉêó                             County of Residence of First Listed Defendant                  cìäíçå
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                          (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3      Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                               (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                              of Business In This State

❒ 2    U.S. Government                    ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                              (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                   Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                          PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’     310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’     315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                   Liability               ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’     320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment               Slander                       Personal Injury                                                ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’     330 Federal Employers’             Product Liability                                              ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                   Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’     340 Marine                         Injury Product                                                        New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’     345 Marine Product                 Liability                                                      ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                 Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’     350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’     355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                         Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’     360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                              Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’     362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                               Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                        CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒     440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒     441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒     442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒     443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                 Accommodations           ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property
                                     u❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                               Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒     446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                               Other                    ❒ 550 Civil Rights                 Actions
                                     ❒     448 Education                ❒ 555 Prison Condition
                                                                        ❒ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                             ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                           Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                             (specify)                      Transfer                         Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      ^a^=EQOrp`NONMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=íÜÉ=^a^=~åÇ=íÜÉ=meo^K
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                                                                                DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
          OLOQLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                  Save As...                                                                                                                   Reset
